Per Curiam,
In the case of Wallace v. Denig, 152 Pa. 251, we decided that the children of Lydia Wallace took no estate whatever in the land devised in trust for her separate use, until after her death and upon condition of surviving her. The daughter of Lydia Wallace having died during the life of her mother, the father claimed title to a life estate in the share of the daughter as her statutory heir. But we held that this claim could not be sustained under the will by which the land was devised. Paxson, C. J., said,, “ The trustee had the power, as before observed, to surrender the entire trust, and by this one act to put an end to the interest of any one else. It is not to the purpose that the trustee never exercised this power. The will speaks from the death of the testator and the power remained in the trustee up to the death of Lydia Wallace. The whole legal title was put in the trustee to preserve the estate for Lydia, and for such issue as she may leave surviving her at the time of her death, and in default of issue living at that time then to carry it back to the testator’s residuary estate.” This disposes of the present contention. During the life of his mother James S. Wallace had no estate whatever in this land and therefore nothing passed by the sale in bankruptcy which took place during the lifetime of the mother. His title which accrued at her death became subject to the lien of a judgment under which it was sold by the sheriff and passed to the defendant Savings Fund Association and this was the ruling of the court below.
Judgment affirmed.